       Case 3:19-cv-00129-DPM Document 15 Filed 04/23/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

DAVID WILSON                                                  PLAINTIFF

v.                        No. 3:19-cv-129-DPM

ANDREW SAUL*, Commissioner,
Social Security Administration                             DEFENDANT

                                 ORDER
     On de nova review, the Court adopts the recommendation, Doc. 13,
and overrules Wilson's objections, Doc. 14. FED. R. CIV. P. 72(b)(3).
Wilson says the ALJ failed to follow Social Security Ruling 14-lp. But
that ruling mostly concerns whether chronic fatigue syndrome can be a
medically determinable impairment; the ALJ found that to be the case
for Wilson.    As for whether chronic fatigue syndrome can be a
disability, the ruling says ALJs should use the same process they use
for all impairments. 79 Fed. Reg. 18750, 18754 (3 April 2014). The ALJ
used that process, and she accounted for Wilson's condition.
Pirtle v. Astrue, 479 F.3d 931, 935 (8th Cir. 2007). As for Dr. Coon's
medical source statement, the ALJ adequately explained why she
discounted it. In the ALJ's view, Dr. Coon's statement is inconsistent



* The Court directs the Clerk to update the   docket to reflect that Andrew
Saul is now the Commissioner.
      Case 3:19-cv-00129-DPM Document 15 Filed 04/23/20 Page 2 of 2




with his prior examination findings; and the statement uncritically
accepts as true most of Wilson's subjective complaints. Casey v. Astrue,
503 F.3d 687, 692-94 (8th Cir. 2007). Last, the ALJ adequately explained
why those complaints were inconsistent with the record as a whole: by
pointing to Wilson's examination findings, his daily activities, and his
receipt of unemployment insurance benefits. Substantial evidence on
the record as a whole supports the ALJ' s decision; and the Court sees
no error of law. Wright v. Colvin, 789 F.3d 847,852 (8th Cir. 2015). The
Court will therefore dismiss Wilson's complaint with prejudice.
     So Ordered.



                                 D.P. Marshall Jr.
                                 United States District Judge




                                  -2-
